DETAILED ACTION
Status of Claims
Claims 6-10 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 6-9 are rejected under 35 U.S.C. § 103 as being unpatentable over MIURA (US 2011/0319399 A1, Publ. Dec. 29, 2011; on 07/21/2021 IDS; hereinafter, “Miura”), in view of ZHANG (US 2010/0099766 A1, Publ. Apr. 22, 2010; on 07/21/2021 IDS; hereinafter, “Zhang”).
Miura is directed to:
EXTERNAL PREPARATION CONTAINING ANALGESIC/ANTI-INFLAMMATORY AGENT
ABSTRACT
An external preparation containing the following components (A) and (B):
(A) a non-steroidal analgesic/anti-inflammatory agent, and
(B) an organic amine. The external preparation of the present invention has improved skin permeation and excellent stability of a non-steroidal analgesic/anti-inflammatory agent in the external preparation.  The external preparation of the present invention also has excellent appearance.
Miura, title & abstract.  In this regard, Miura discloses a specific exemplary patch embodiment:
Example 1
Patch
[0219]	In 100.0 g of ethyl acetate, 30.0 g of a styrene-isoprene-styrene block copolymer (SIS5505P: JSR Corporation), 24.0 g of terpene resin (YS resin PX1150N: Yasuhara Chemical Co., Ltd.), 20.0 g of polybutene (Polybutene 3SH: NOF Corporation), and 10.5 g of light liquid paraffin (HICALL M72: Kaneda Corporation) were dissolved to give an adhesive phase.
[0220]	And then, 1.0 g of amfenac sodium was added to 5.0 g of polyoxyethylene(2)lauryl ether (NIKKOL BL-2: Nihon Surfactant Kogyo K.K), and after confirmation of dissolution, 0.5 g of diisopropanolamine (diisopropanolamine: Mitsui Fine Chemical Inc.), 5.0 g of oleyl alcohol (NOVOL J: Croda Japan K.K), and 4.0 g of I-menthol (I-menthol (menthol): The Suzuki Menthol Co., Ltd.) were added. The adhesive phase prepared in advance was then added, and the resulting mixture was thoroughly mixed to give a drug solution.
[0221]	The drug solution thus obtained was spread over a PET film which had been subjected to silicone treatment by a plaster production apparatus, and before an adhesive layer cooled down, the resulting PET film was laminated with a support (knitted material: TV-105: Japan Vilene Company, Ltd.) to give a patch containing 1 % by mass of amfenac sodium.
(Miura, par. [0219]-[0221], Ex. 1).
Regarding independent claim 6 and the requirements for: 
Claim 6 ([...]): An aqueous preparation for external use, comprising an acidic drug or a salt thereof, isostearic acid, an alkanolamine, isopropanol, and propylene glycol, wherein a weight ratio of isopropanol to propylene glycol is in a range of 1:3 to 3:1.
Miura clearly teaches a specific exemplary patch embodiment (Miura, par. [0219]-[0221], Ex. 1) with a “drug solution” (Miura, par. [0220], Ex. 1) containing:
“amfenac sodium” (Miura, par. [0220], Ex. 1), which is encompassed by the requirements of:
claim 6 for “an acidic drug or a salt thereof,” and
claim 9 for an “arylacetic acid nonsteroidal anti-inflammatory analgetic”:
Claim 9 ([...]): The aqueous preparation according to claim 6, wherein the acidic drug is an arylacetic acid nonsteroidal anti-inflammatory analgetic.
“diisopropanolamine” (Miura, par. [0220], Ex. 1), which is encompassed by an “alkanolamine” of claim 6.
However, it is also noted that:
(i) although Miura teaches:
[Liquid Preparation]
[0212]	When the dosage form of the external preparation of the present invention is, for example, a liquid preparation, it may be produced based on a known method, using a solvent permitted to be used as a liquid preparation for external application.  Although no particular limitation is imposed on the solvent, the liquid preparation can be produced by, for example, dissolving the essential components of the present invention in one or two or more kinds selected from the group consisting of lower alcohol such as methanol, ethanol, propanol, and isopropanol, polyhydric alcohol such as ethylene glycol, propylene glycol, isopropylene glycol, and 1,3-butylene glycol, water, and the like with appropriate addition of Components (C), (D) and (E), and excipients such as a pH adjuster, an antioxidant, a surfactant, an ultraviolet ray absorber, and a percutaneous absorption enhancer, as desired.  For amfenac sodium being unstable in an acidic condition, when the non-steroidal analgesic/anti-inflammatory agent is amfenac sodium, pH of the liquid preparation is preferably adjusted to 6.5 to 9.
(Miura, par. [0212]), wherein “a liquid preparation” by “dissolving the essential components of the present invention in one or two or more kinds selected from the group consisting of lower alcohol such as [...], and isopropanol, [...], polyhydric alcohol such as [...], propylene glycol, [...], water , and the like” (Miura, par. [0212]) is: 
an “aqueous preparation” of “isopropanol” and “propylene glycol” of claim 6,
Miura DOES NOT EXPRESSLY TEACH a specific exemplary embodiment of a liquid preparation from water  and isopropanol in order to meet the requirement of claim 6 for an “aqueous preparation” containing “isopropanol” and “propylene glycol”;
 (ii) Miura DOES NOT EXPRESSLY TEACH a specific exemplary embodiment with “a weight ratio of isopropanol to propylene glycol is in a range of 1:3 to 3:1”;
(iii) although Miura teaches “a percutaneous absorption enhancer may also be added in addition to the essential components of the present invention” (Miura, par. [0183]), wherein “[e]xamples of the percutaneous absorption enhancer include a fatty acid such as [...], isostearic acid” (Miura, par. [0184]), which is noted as:
“isostearic acid” of claim 6,
Miura DOES NOT EXPRESSLY TEACH a specific exemplary embodiment containing isostearic acid as required by claim 6;
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
Regarding (i) and (iii), it is noted that a reference is analyzed using its broadest teachings. MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Miura in order to arrive at: 
(i) a “Liquid Preparation” (Miura, par. [0212]) instead of a patch embodiment (Miura, par. [0219]-[0221], Ex. 1) by taking “amfenac sodium” (Miura, par. [0220], Ex. 1) and “diisopropanolamine” (Miura, par. [0220], Ex. 1) and dissolving in water, isopropanol and propylene glycol (Miura, par. [0212]), thereby meeting the above noted requirements for (i); and
(iii) a “Liquid Preparation” (Miura, par. [0212]) incorporating “isostearic acid” in order to obtain the advantage of a “percutaneous absorption enhancer” (Miura, par. [0184]), thereby meeting the requirements for (iii).
Therefore, Miura renders (i) and (iii) obvious.
Regarding (ii), Zhang, for instance, is directed to:
TOPICAL NSAID COMPOSITIONS HAVING SENSATE COMPONENT
ABSTRACT
Topical analgesic compositions comprising a topically administrable NSAID, a sensate agent and optionally a self-warming system, when administered to a patient in need thereof, provide significant improvements in the rate and extent of skin absorption, as well as impart a sensation of rapid and complete relief from pain.
(Zhang, title & abstract).  In this regard, is noted that Miura teaches “a liquid preparation” by “dissolving the essential components of the present invention in one or two or more kinds selected from the group consisting of lower alcohol such as [...], and isopropanol, [...], propylene glycol, [...], water” (Miura, par. [0212]).  Similarly, Zhang teaches:
[0053]	For example, a topical composition comprising diclofenac may be prepared by dissolving the diclofenac or pharmaceutically acceptable salt thereof in a solvent such as isopropyl alcohol, propylene glycol, or polyethylene glycol.  This composition may additionally include water, or may be anhydrous.
(Zhang, par. [0053]), and an aqueous gel composition containing diclofenac sodium:
EXAMPLE 2
[0101]	A composition in the form of an aqueous gel or solution is prepared as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0102]	Diclofenac sodium is dissolved in a solution of propylene glycol, pentylene glycol, PEG-8 and a portion of water.  Carbomer and hydroxypropylmethyl cellulose are dispersed in isopropyl alcohol and remaining water to form a uniform blend.  Ammonia solution is added to the carbomer and cellulose blend and pH is adjusted to the desired range (near neutral).  The solution of diclofenac DEA is added into the carbomer and cellulose blend and mixed to form a uniform gel.  Vanillyl butyl ether and fragramce are added one by one into the gel and mixed to uniformity.
(Zhang, par. [0101]-[0102], Ex. 2).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Miura’s rearranged composition (as discussed above for (i), and (iii)), and to have dissolved “amfenac sodium” (Miura, par. [0220], Ex. 1) in water, isopropanol and/or propylene glycol (Miura, par. [0212]), and in suitable amounts, namely 5-20 wt. % isopropyl alcohol (Zhang, par. [0101]) and 5-30 wt.% propylene glycol (Zhang, par. [0101]), which overlap the instantly claimed ratios noted above at (ii).  In this regard, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Therefore, the prior art renders (ii) obvious.
Thus, the prior art renders claims 6 and 9 obvious.
Regarding claims 7-8 and the requirements:
Claim 7 ([...]): The aqueous preparation according to claim 6, further comprising a C2-6 aliphatic hydroxy acid, and having pH 4.5 to 7.8.
Claim 8 (new): The aqueous preparation according to claim 7, wherein the C2-6 aliphatic hydroxy acid is one or more selected from the group consisting of lactic acid, glycolic acid, malic acid, tartaric acid and citric acid.
Miura teaches:
[0207]	When the non-steroidal analgesic/anti-inflammatory agent of Component (A) is in the form of a salt such as amfenac sodium, considering the percutaneous absorbability, carboxylic acid such as citric acid, succinic acid, tartaric acid, maleic acid, fumaric acid, salicylic acid, and acetic acid may be further mixed in the pressure sensitive adhesive layer.
[0208]	Amfenac sodium is unstable in an acidic condition.  For this, when the non-steroidal analgesic/anti-inflammatory agent of Component (A) is amfenac sodium and the patch is produced by the emulsion method, pH is preferably adjusted to 6.5 to 9 during the production process of the pressure sensitive adhesive layer.
Miura, par. [0207]-[0208].  In this regard, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Miura in order to arrive at the incorporation of “carboxylic acid[s]” such as “citric acid” (Miura, par. [0207]) for affecting pH stability on an NSAID to adjust pH to 6.5 to 9 (Miura, par. [0208]).  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.
Thus, the prior art renders claims 7-8 obvious.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over MIURA (US 2011/0319399 A1, Publ. Dec. 29, 2011; on 07/21/2021 IDS; hereinafter, “Miura”), in view of ZHANG (US 2010/0099766 A1, Publ. Apr. 22, 2010; on 07/21/2021 IDS; hereinafter, “Zhang”), as applied to claims 6-9, above, and further in view of WOO (US 6,455,067 B1, Issued, Sep. 24, 2002; on 07/21/2021 IDS; hereinafter, “Woo”).
The teachings of Miura and Zhang, as set forth above, are hereby incorporated.  Regarding claim 10 and the requirements:
Claim 10 ([...]): The aqueous preparation according to claim 6, further comprising glycerin.
Miura DOES NOT TEACH glycerin as required by claim 10 since the incorporation thereof is well within the purview of the ordinarily skilled artisan.  Woo, for instance, teaches the incorporation of multivalent alcohols, which affects flexibility, the humidity of the water containing base, the adhesion after a damp proofing, and the aging stability:
The multivalent alcohol used in this invention influences the flexibility, the humidity of the water containing base, the adhesion after a damp proofing, and the aging stability.  Said multivalent alcohol also serves as a good dispersion agent of a water-soluble polymer during the patch manufacturing process.  Exemplary multivalent alcohols include divalent  alcohols such as ethylene glycol, propylene glycol, 1,3-butanediol, triethylene glycol and the like; trivalent alcohols such as glycerin, trihydroxyisobutane and the like; quadrivalent alcohols such as erythritol, pentaerythritol and the like; pentavalent alcohols such as xylitol, adonitol and the like; and hexavalent alcohols such as sorbitol, mannitol and the like.  The mixing amount to the whole solid amount is 5-50 weight %, preferably 10-40 weight %.
(Woo, col. 5, ln. 50-63).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Miura’s rearranged composition (as discussed above), and to further incorporate a multivalent alcohol such as glycerin per Woo (Woo, col. 5, ln. 50-63).  It is noted that glycerin, which is disclosed by Woo as a “multivalent alcohol” is glycerin of claim 10.  One would have been motivated to do so in order to obtain the advantage of a “multivalent alcohol” that “influences the flexibility, the humidity of the water containing base, the adhesion after a damp proofing, and the aging stability.”
Thus, the prior art renders claim 10 obvious.

Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 6-10 are rejected on the ground of nonstatutory double patenting over claims 1-4 and 13 of US Patent 11,090,265 B2 to Yamanaka, hereinafter “‘265 Patent,” matured from copending Application No. 15/546,798.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to an aqueous preparation of diclofenac of an acidic drug or a salt thereof.  
Claim 6 is anticipated by claims 1 and 13 of the ‘265 Patent.
Claim 7 is anticipated by claim 2 of the ‘265 Patent.
Claim 8 is anticipated by claim 4 of the ‘265 Patent.
Claim 9 is anticipated by claim 1 of the ‘265 Patent.
Claim 10 is anticipated by claim 3 of the ‘265 Patent.

Conclusion
Claims 6-10 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611